BRATTON, J.,
CONCURRING AND DISSENTING STATEMENT
I concur in the foregoing opinion as to the denial of plaintiff’s motion for summary judgment, as to the denial of defendant’s motion for summary judgment regarding its counterclaim for alleged failure of the plaintiff to vacate the company home and as to the granting of defendant’s motion for summary judgment regarding its counterclaim for alleged overpayment of vacation and severance pay and regarding Count III of the complaint.
I respectfully dissent, however, as to the denial of the defendant’s motion for summary judgment as to Counts I and II of the plaintiff’s complaint.
*155I do so because I simply do not agree that the “summary of policy provisions,” even if it sets out terms which may arise to a contract of employment, provides sufficiently specific terms of “definite duration” to overcome the presumption of at-will employment. This “summary of policy provisions” only provides that the plaintiff’s assignment in Mexico “is expected to last three years but no more than five years.” (emphasis added) Such an expectation is not, I submit, sufficient to establish a definite duration of the employment. Further, paragraph 15 of that self same “summary of policy provisions” expressly anticipated the possibility of termination of the employee and limited the company’s responsibilities in such event.